In Mandamus. On answer of respondent Jones and motion for stay of proceedings of respondent Mandel.
As to respondent Mandel, the motion for stay is granted until August 14, 2008.
Pfeifer, J., would grant a stay for 90 days.
As to respondent Jones, an alternative writ is granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X.:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within ten days of the filing of the evidence; respondent Jones shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after filing of respondent Jones’s brief.